Citation Nr: 1810796	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  10-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1986 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file. 

In September 2014, the Board remanded the appeal and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in October 2014 and a Supplemental Statement of the Case was issued in November 2014.  The RO then returned the appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 30 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination is inadequate where a VA examiner ignores a veteran's lay statements of an injury/event during service, unless the Board expressly finds that no such injury/event occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Here, the Veteran submitted a claim in July 2008 for service connection for a bilateral foot condition, including plantar fasciitis.  In later statements, he noted that his condition had worsened to a level where he was unable to run but after rehabilitation symptoms in his right foot were more manageable.  However, he continued to experienced difficulties and chronic ankle sprains.  Following a motorcycle accident in May 2011, he was seen by a physician that diagnosed dead nerves in his feet.  He received a spinal implantation that allowed him to walk normally again. 

Review of his service treatment records revealed the Veteran had pes planus during the entrance examination in June 1986.  In a July 1998 Report of Medical History, he indicated his feet were normal.  In November 1998, he injured his left foot and ankle after stepping off a curb into the street; x-rays showed no abnormalities or fracture, but the examiner noted soft tissue swelling.  In April 2002, he complained of pain in his left foot after experiencing an ankle sprain; he was diagnosed with plantar fasciitis in the left foot and an ankle sprain. 

The Veteran underwent a general medical examination for various conditions including his feet in August 2008, prior to separating from service.  He reported aching, burning and sharp pain at the bottom of his feet.  Physical examination did not reveal any painful motion, edema, disturbed circulation, weakness, or atrophy of musculature or tenderness of the feet.  Arches were low.  Palpation of the plantar surface did not reveal any tenderness, and the Achilles tendons showed good alignment.  Multiple x-ray views of both feet including a lateral weight-bearing view showed no significant, bone, joint or soft tissue abnormality.   Ultimately, the examiner diagnosed pes planus bilaterally. 

Post-service treatment records show complaints of pain and tenderness in both feet, which was more intense in his left.  Treatment included orthotic inserts, as well as stretching.  He was continuously diagnosed with bilateral plantar fasciitis and pes planus.  Treatment notes also indicate some concern regarding his back condition exacerbating his foot condition. 

During the September 2014 Board hearing, the Veteran testified that during the last six to seven years of his service he began experiencing problems with his feet.  He stated that he went to sick call several times for treatment and on one occasion was told that he had plantar fasciitis, which would require surgery or extensive bed rest in order to heal.  The Veteran noted that he was unable to do either and the problem never went away.  After service, he began receiving treatment at the VA and was offered a variety of options but nothing worked until a spinal cord stimulator was implanted in his back.  He stated that prior to entering service he did not have any trouble with his feet and the problems worsened towards the end of his service. 

The Veteran was afforded a VA Compensation and Pension examination for his feet in October 2014; the examiner confirmed diagnoses of pes planus, plantar fasciitis, bilaterally, as well as chronic left tarsal tunnel syndrome and chronic pain syndrome in the left foot.  The examiner discussed the onset and progression of both pes planus and plantar fasciitis and ultimately, opined that the Veteran's bilateral foot conditions were not aggravated beyond their natural progression due to service.  Specifically, the examiner noted, "these symptoms have been present in this Veteran for some time, it would appear that such implies the natural progression of the condition."

After a review of the October 2014 medical opinion (though note the examination was in October, while the accompanying opinion was signed in November), the Board finds that the opinion lacked a sufficient rationale and the examiner did not address the Veteran's statements that his symptoms became worse in the last few years of his service.  The examiner merely stated that the Veteran had various symptoms for some time, which is evident from his treatment records.  Therefore, the Board finds the October 2014 VA examination report to be inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).  Consequently, a remand is required in order to obtain an addendum opinion regarding aggravation prior to deciding the claim.

Additionally, as this case must be remanded for the foregoing reason, any recent treatment records, including VA records the Veteran wants considered should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, attempt to obtain and associate with the claims file any relevant treatment records from VA medical centers, as well as any records from private providers he wants VA to consider.  All actions to obtain the requested records should be documented fully in the claims file.

2. After any additional records are associated with the claims file, return the claims file to the October 2014 examiner for an addendum opinion to determine whether the Veteran's pes planus or plantar fasciitis were aggravated by service.  

Was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's active duty service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder?  Note that this refers to in-service aggravation - not the nature of his symptoms since service, as referred to in the November 2014 opinion.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the pes planus disability by the Veteran's active duty service.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




